Manning & Napier Code of Ethics for Manning & Napier Advisors, LLC Manning & Napier Advisory Advantage Company, LLC Exeter Advisors, LLC Manning & Napier Alternative Opportunities, LLC (each, an “Advisor” and, collectively, the “Advisors”) Manning & Napier Fund, Inc. (the “Fund”) Manning & Napier Investor Services, Inc. and Any other person(s), including all Officers of Exeter Trust Company, notified by a Chief Compliance Officer (“CCO”) July 1, 2013 If you have any questions regarding the procedures for complying with this Code of Ethics,please direct all questions to Jodi Hedberg, the CCO of the Fund, or Reuben Auspitz, the CCO of the Advisors. Table of Contents Section/Title Page I.
